                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 Sammie Smith,                                     Case No. 4:18 CV 512

                          Petitioner,              ORDER ADOPTING
         -vs-                                      REPORT AND RECOMMENDATION

 State of Ohio, et al.,                            JUDGE JACK ZOUHARY

                          Respondents.


        Petitioner filed for a Writ of Habeas Corpus under 28 U.S.C. § 2254 (Doc. 1). Magistrate

Judge Baughman issued a Report and Recommendation (“R&R”) (Doc. 20), which considered the

Return of Writ, Traverse, and Supplement to Traverse, as well as Petitioner’s letter and his multiple

requests for an evidentiary hearing (Docs. 3, 10–12, 14, 16, 18).

        Following the R&R, Petitioner timely objected (Doc. 21), stating that he “respectfully extends

his thanks to the Magistrate Judge for explaining in simple terms the reason the Federal District

Court’s inability to hold an evidentiary hearing and rule on this Petitioner’s four grounds presented”

(Doc. 21 at 1). The three-page Objection does not challenge the R&R’s rulings on the four grounds,

but rather focuses on the ineffective assistance claims which the Magistrate Judge “indicated . . . were

not supported with competent credible evidence” (id. at 3). Petitioner argues there was credible

evidence under Ohio Revised Code Section 149.43, and that “both the trial and appellate court are

guilty of collusion” (id. at 1, 3).
       Having reviewed the record and the R&R, this Court finds Petitioner’s Objection not well

taken. Petitioner cannot overcome the procedural default of his ineffective assistance of counsel

claims. See Edwards v. Carpenter, 529 U.S. 446, 451 (2000). He is not entitled to an evidentiary

hearing on the issue. See Bowling v. Parker, 344 F.3d 487, 511 (6th Cir. 2003).

       The R&R accurately and correctly rejected Petitioner’s four grounds (see Doc. 20 at 22–28);

this Court adopts it in its entirety. The Objection (Doc. 21) is overruled, and the Petition (Doc. 1) is

denied in part and dismissed in part. This Court certifies there is no basis upon which to issue a

certificate of appealability. See 28 U.S.C. §2253(c). Further, an appeal from this Order could not

be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                                           s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U. S. DISTRICT JUDGE

                                                       November 27, 2019




                                                   2
